

117 HR 375 IH: No Mask Mandates Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 375IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mrs. Boebert introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that no person may be required to wear a face covering on Federal property or while traveling in interstate commerce, and for other purposes.1.Short titleThis Act may be cited as the No Mask Mandates Act.2.Prohibition on Federal mask mandatesNotwithstanding any other provision of law, no person may be required to wear a face covering on Federal property or while traveling in interstate commerce. 